Citation Nr: 0208614	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  02-01 892A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Charleston, 
South Carolina



THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) of unauthorized medical expenses for 
services provided at Candler Hospital in January 2001, March 
2001, April 2001, and May 2001.



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1962 to May 1965. 

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from decisions by the 
Charleston, South Carolina, VA Medical Center (VAMC), which 
denied the veteran's claim for payment of or reimbursement by 
VA of unauthorized medical expenses for services rendered at 
Candler Hospital on the following dates:  January 12, 2001; 
January 14, 2001, March 7 to March 13, 2001; April 2 to April 
7, 2001; and May 15 to May 22, 2001. 


REMAND

By means of a VA Form 9, Appeal to Board of Veterans' Appeals 
dated in March 2001, the veteran indicated that he desired a 
hearing at a local VA office before a Member of the Board.  
The veteran was not scheduled for such a hearing.  Due 
process concerns require that the veteran be accorded an 
opportunity to provide personal testimony at a hearing before 
a Member of the Board. 

Accordingly, this case is REMANDED for the following 
development:

The Charleston VAMC should refer the 
records in this case to the local VA 
Regional Office and request the RO to 
schedule the veteran for a hearing before 
a Member of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



